DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant's amendment wherein claims 5-6 have been amended and claims 1-20 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2022 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bigelow et al (2016/0000144) in view of Colgan et al (5,158,664).
As to claim 1, Bigelow discloses a container (100) for consumer goods (20) comprising: an outer housing (100) comprising a box portion (110) having a top opening closable by a lid portion (120), the box portion (110) comprising a front wall (112) and a back wall (not shown) connected to each other by a bottom wall (118) opposite the top opening and two side walls (114 and 116), and the lid portion (120) comprising a front panel (122) connected to a back panel (not shown) by a top wall (128) and opposite side panels (124 and 126), the lid portion being hingedly attached to the box portion at a hinge line between the back panel and the back wall ([0017]); and an inner frame (Figure 3) arranged within the outer housing and comprising a front panel (210) and first and second side panels (220 and 230), wherein the front panel of the inner frame  is glued (310, 312) to an inner surface of the front wall of the box portion of the outer housing ([0022]) and the first and second side panels (220, 223) of the inner frame (200) are glued (320,330) to the respective side walls of the box portion of the outer housing, the inner frame having a folding portion (230 as shown in Figures 5-6) can be folded to an inside of the container for selectively limiting space with the container (Figure 5) with a foldable line to an upper edge of the inner frame (Figure 3 and 4).  However, Bigelow does not specifically disclose the inner frame comprises at least one horizontal cut across part of the front panel of the inner frame and part of the first side panels of the inner frame , and at least a first folding line, a second folding line and a third folding lines extending vertically and parallel to each other from the at least one horizontal cut to an upper edge of the inner frame for defining at least one foldable portion which can be folded to an inside of the container for selectively limiting space within the container; and d. the at least one horizontal cut being positioned, in an un-folded condition of the inner frame, at or below an upper edge of the front wall of the box portion.  Nevertheless, Colgan discloses a cigarette package comprises outer container (5) and inner frame (10), the inner frame comprises a foldable portion (310, 320) that can be folded to an inside of the container for selectively limiting spaced within the container (Figure 2), the foldable portion comprises at least one horizontal cut (340) across part of the front panel (12) of the inner frame and part of the first side panels (110) of the inner frame, and at least a first folding line (350), a second folding line (370) and a third folding lines (360) extending vertically and parallel to each other from the at least one horizontal cut to the upper portion of the inner frame for defining at least one foldable portion which can be folded to an inside of the container for selectively limiting space within the container; and the at least one horizontal cut being positioned, in an un-folded condition of the inner frame, at or below an upper edge of the front wall of the box portion (Figure 2, the fold portion is form below the front panel).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner frame of Bigelow with the horizontal cut and three folding line extending parallel from the horizontal cut line to the upper portion of the inner frame as taught by Colgan in order to strengthen the inner frame with corners and fold line when fold inward toward the inner compartment and able form rectangular compartment to place rectangular accessories.
As to claims 2-4, Bigelow as modified by Colgan, further discloses the first folding line (350) is a first vertical crease (score line) at a first end of the at least one horizontal cut in the front panel of the inner frame (Figure 1 of Colgan), the second folding line (370) is a second vertical crease (score line) at a second end of the at least one horizontal cut (340) at the first side panel (110) of the inner frame (10), the third vertical folding line (360) is a third crease (score line) above the at least one horizontal cut and between the front panel (12) of the inner frame and the first side panel (110, Figure 1 of Colgan).  
As to claim 6, Bigelow as modified further discloses the inner frame (200) comprises at least one of a first glue portion (310, 312) at the front panel of the inner frame below the at least one horizontal cut or the inner frame comprises  a second glue portion (330) at the first side panel (230) of the inner frame below the at least one horizontal cut (as shown in Figure 3, Bigelow discloses that the glue portion is below the folding portion, therefore, upon modification by Colgan, it would also be obvious to have the glue portion below the horizontal cut portion as shown in Colgan so the glue portion will not interfere with the folding portion.  
As to claims 11-13,  Bigelow further discloses the inner frame further comprises a second fold portion (252 as shown in Figure 3 and 4) can be folded to an inside of the container for selectively limiting space with the container (Figure 4) with a foldable line to an upper edge of the inner frame (Figure 3 and 4).  However, Bigelow does not specifically disclose the inner frame comprises a second horizontal cut line across part of the front panel of the inner frame and part of the second side panels of the inner frame, the inner frame at the front panel of the inner frame comprise a fourth vertical crease or perforated line at a first end of the second horizontal cut, the inner frame at the second side panel of the inner frame comprise a fifth vertical crease or perforated line at a second end of the second horizontal cut.   Nevertheless, Colgan discloses a cigarette package comprises outer container (5) and inner frame (10), the inner frame comprises a second foldable portion (410, 420) that can be folded to an inside of the container for selectively limiting spaced within the container (Figures 1- 2), the second foldable portion comprises a second horizontal cut (440) across part of the front panel (12) of the inner frame and part of the second side panels (210) of the inner frame, the inner frame (10) at the front panel (12) of the inner frame comprise a fourth vertical crease (450, score line) at a first end of the second horizontal cut (440), the inner frame at the second side panel (210) of the inner frame comprise a fifth vertical crease (470, score line) at a second end of the second horizontal cut (440).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner frame of Bigelow with a second fold portion comprises a second horizontal cut and folding lines extending parallel from the horizontal cut line to the upper portion of the inner frame as taught by Colgan in order to strengthen the inner frame with corners and fold line when fold inward toward the inner compartment for form second additional compartment on the second side of the inner frame and able form rectangular compartment to place rectangular accessories.
As to claim 14,  Bigelow discloses an inner frame (Figure 3) for a container for consumer goods, the inner frame (200) comprising having a folding portion (230 as shown in Figures 5-6) can be folded to an inside of the container for selectively limiting space with the container (Figure 5) with a foldable line to an upper edge of the inner frame (Figure 3 and 4).  However, Bigelow does not specifically disclose the inner frame comprises at least one horizontal cut across part of the front panel of the inner frame and part of the first side panels of the inner frame , and at least a first folding line, a second folding line and a third folding lines extending vertically and parallel to each other from the at least one horizontal cut to an upper edge of the inner frame for defining at least one foldable portion which can be folded to an inside of the container for selectively limiting space within the container.  Nevertheless, Colgan discloses a cigarette package comprises outer container (5) and inner frame (10), the inner frame comprises a foldable portion (310, 320) that can be folded to an inside of the container for selectively limiting spaced within the container (Figure 2), the foldable portion comprises at least one horizontal cut (340) across part of the front panel (12) of the inner frame and part of the first side panels (110) of the inner frame, and at least a first folding line (350), a second folding line (370) and a third folding lines (360) extending vertically and parallel to each other from the at least one horizontal cut to the upper portion of the inner frame for defining at least one foldable portion which can be folded to an inside of the container for selectively limiting space within the container. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner frame of Bigelow with the horizontal cut and three folding line extending parallel from the horizontal cut line to the upper portion of the inner frame as taught by Colgan in order to strengthen the inner frame with corners and fold line when fold inward toward the inner compartment and able form rectangular compartment to place rectangular accessories.
As to claim 15, Bigelow as modified by Colgan, further discloses the first folding line (350) is a first vertical crease (score line) at a first end of the at least one horizontal cut in the front panel of the inner frame (Figure 1 of Colgan), the second folding line (370) is a second vertical crease (score line) at a second end of the at least one horizontal cut (340) at the first side panel (110) of the inner frame (10), the third vertical folding line (360) is a third crease (score line) above the at least one horizontal cut and between the front panel (12) of the inner frame and the first side panel (110) of the inner frame (Figure 1 of Colgan).  


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bigelow et al (2016/0000144) and Colgan et al (5,158,664), further in view of Latif (5,161,733).
As to claim 5, Bigelow as modified further discloses the inner frame comprises at the at least one horizontal cut is a completely cut between the foldable portion and non-foldable portion of the inner frame.  However, Bigelow as modified does not disclose one or more breakable connection between the foldable portion and non-foldable portion of the inner frame.  Latif discloses a movable portion of the lid (lid of the container A, B, C) and the non-movable portion (body of the container A, B, C) line with breakable connection (40A, 40b, 40c and 40d).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one horizontal cut of Bigelow with breakable connection as taught by Latif in order to maintain the foldable portion in place with the breakable connection prior assemble to maintain the strength of the blank of the inner frame.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bigelow et al (2016/0000144) and Colgan et al (5,158,664), further in view of Ghini (9,033,141).

    PNG
    media_image1.png
    501
    496
    media_image1.png
    Greyscale
 

As to claim 7, Bigelow does not specifically disclose an inner liner for storing consumer goods, wherein the inner liner is arranged within the outer housing and within the inner frame and the inner liner comprises a removable portion defining an access opening through which consumer goods can be taken out; and wherein the inner liner comprises at least one L-shaped perforation for separating the removable portion from a remainder of the inner liner.    Nevertheless Ghini discloses an inner liner (29) for storing cigarette, wherein the inner liner (29) is arranged within the outer housing (5) and within the inner frame (4) and the inner liner comprises a removable portion (31) defining an access opening through which consumer goods can be taken out; and wherein the inner liner comprises at least one L-shaped (32) perforation for separating the removable portion from a remainder of the inner liner.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cigarette container with inner liner as taught by Ghini in order provide freshness of the cigarette store within the container prior opening of the inner liner.
As to claim 8, Bigelow as modified further discloses the at least one L-shaped perforation (32) comprises a horizontal portion that extends along the front wall, one of the side walls  and the back wall of the container box portion of the outer housing (as shown in Figure 7, the front would be where marking 32 located, back would be the marking 31 pointed).
As to claim 9, Bigelow as modified further discloses  the at least one L-shaped perforation comprises a vertical portion that extends along the back wall of the box portion of the outer housing (as shown in Figure 7 of Ghini as annotated above).  
As to claim 10, Bigelow as modified further discloses the inner liner (29) is wrapped in a loop around vertically arranged consumer goods, wherein a wrapping axis is vertically arranged and the inner liner is closed at a top and a bottom of the inner liner
Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive. 
In response to applicant argument that “  Bigelow does not discloses element C and D of claim 1 and the modification of Colgan teaches folding lines 350, 360, 370 extend between two cut lines 330 and 340 and not between a cut and an upper edge of the inner frame as cited in claim 1 and the feature cannot be considered as obvious” Remark page 7.  Such argument is not found persuasive.
Bigelow discloses an inner frame with the first and second side panels (220, 223) of the inner frame (200) are glued (320,330) to the respective side walls of the box portion of the outer housing, the inner frame further discloses having a folding portion (230 as shown in Figures 5-6) can be folded to an inside of the container for selectively limiting space with the container (Figure 5) with a foldable line to an upper edge of the inner frame (Figure 3 and 4).  Bigelow is missing the limitation of “Bigelow does not specifically disclose the inner frame comprises at least one horizontal cut across part of the front panel of the inner frame and part of the first side panels of the inner frame , and at least a first folding line, a second folding line and a third folding lines extending vertically and parallel to each other from the at least one horizontal cut to an upper edge of the inner frame for defining at least one foldable portion which can be folded to an inside of the container for selectively limiting space within the container; and d. the at least one horizontal cut being positioned, in an un-folded condition of the inner frame, at or below an upper edge of the front wall of the box portion”.  Examiner rely on the secondary reference Colgan to teach similar cigarette package that delimit the interior space of the cigarette package with a foldable portion (310, 320) that can be folded to an inside of the container for selectively limiting spaced within the container (Figure 2), the foldable portion comprises at least one horizontal cut (340) across part of the front panel (12) of the inner frame and part of the first side panels (110) of the inner frame, and at least a first folding line (350), a second folding line (370) and a third folding lines (360) extending vertically and parallel to each other from the at least one horizontal cut to the upper portion of the inner frame.  Such modification of the foldable portion of  Bigelow with “the foldable portion comprises at least one horizontal cut (340) across part of the front panel (12) of the inner frame and part of the first side panels (110) of the inner frame, and at least a first folding line (350), a second folding line (370) and a third folding lines (360) extending vertically and parallel to each other from the at least one horizontal cut” as taught by Colgan to remain the lower portion (as annotated below) of the frame of Bigelow against the inner   
       
    PNG
    media_image2.png
    332
    457
    media_image2.png
    Greyscale

surface of the outer box while the upper portion of the frame of Bigelow fold inward to delimit the interior space of the cigarette package.  Colgan does not specifically disclose the folding lines 350, 360 and 370 to extend to the upper edge of the inner frame.  The modification of Bigelow with a first folding line (350), a second folding line (370) and a third folding lines (360) extending vertically and parallel to each other from the at least one horizontal cut to the upper portion of the inner frame as taught by Colgan which teaches the upper edge of the Bigelow being fold inward along with the three folding lines above the horizontal cut. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/           Primary Examiner, Art Unit 3736